Citation Nr: 0610067	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  02-01 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 1969 to April 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veteran's Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas, that denied the veteran's claim for 
entitlement to service connection for hypertension.  The 
Board remanded the veteran's claim to the RO for further 
development in November 2003, after which the RO again denied 
the veteran's claim.  The Board denied the veteran's claim 
for service connection for hypertension in a February 2005 
decision and the veteran appealed this determination to the 
United States Court of Appeals for Veteran's Claims (CAVC).  
The parties filed a Joint Motion for Remand on the basis that 
the VA has not met its burden to assist the appellant in 
obtaining all VA medical treatment records.  On November 2, 
2005, the CAVC vacated the Board's decision and remanded the 
case for readjudication pursuant to the terms of the Joint 
Motion for Remand.


REMAND

In November 2005 the United States Court of Appeal for 
Veteran's Claims (CAVC) granted the Joint Motion for Remand 
on the basis that the VA has not met its burden to assist the 
appellant in obtaining all VA medical treatment records.  In 
particular, the CAVC noted that the veteran, in an August 
2001 Statement in Support of Claim, stated that certain VA 
records should show diagnosis or treatment for hypertension.  
Those records were dated in 1972, 1973, 1978, and 1983.  The 
veteran also referred to other, more specific, dates, 
including June 8, 2001; September 28, 2001; February 20, 
2002; and "now."  Though the VA sent the veteran a letter 
subsequent to the Joint Motion for Remand asking him to 
submit more evidence, and the veteran did so, there is still 
nothing in the record showing that VA attempted to obtain the 
evidence requested by the veteran, as ordered by the CAVC.  
On remand, the RO should obtain all of the veteran's VA 
treatment records and make specific attempts to obtain the 
treatment records referenced by the veteran and the CAVC.  
All records should be included the claims folder.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The RO must obtain all of the 
veteran's VA treatment records and 
associate them with the claims folder.  
The RO must specifically attempt to obtain 
records dated in 1972, 1973, 1978, and 
1983.  The RO must also attempt to obtain 
records dated June 8, 2001; September 28, 
2001; February 20, 2002.  The RO must also 
attempt to obtain the veteran's most 
recent treatment records.

2.  After completion of the above, and 
following any further appropriate 
development, review the veteran's claims 
folder again to determine whether service 
connection is warranted.  If the decision 
remains in any manner adverse to the 
veteran on the issue, provide the veteran 
and his representative an updated 
Supplemental Statement of the Case (SSOC) 
and give them an appropriate amount of 
time to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

